 In the MatterOfSOUTHLANDPAPER MILLS,INC.andINTERNATIONALASSOCIATIONOFMACIHNISTS,LOCAL 1808, A. F. L.Case No. 16-R-1064.-Decided January 15, 1945Mr. W. L. McHaleandDr. Charles Carpenter,of Lufkin, Tex., forthe Company.Mr. C. L. Mulholland,of Dallas, Tex., andMr. H. A. Bartlett,ofNew Orleans, La., for the I. A. M.Mr. Homer L. Humble,of Pritchard, Ala., for the Mill Workers.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by the International Association of Ma-chinists, Local 1808, A. F. L., herein called the 1. A. M., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Southland Paper Mills, Inc., Lufkin, Texas, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Earl Saunders, TrialExaminer.Said hearing was held at Lufkin, Texas, on November 14,1944.The Company, the I. A. M., and the International Brother-hood of Pulp, Sulphite & Paper Mill Workers, A. F. L., herein calledthe Mill Workers, appeared and participated.All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The MillWorkers moved the dismissal of the petition on the ground that theproceeding involves a jurisdictional dispute, at least as to welders,between two unions having the same parent organization.The mo-tion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.60 N. L.R. B., No. 12.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Texas corporation, with its principal officesand place of business in Lufkin, Texas. It is engaged in the manu-facture of pulp and paper products.During the 6 months pre-ceding the hearing the approximate dollar value of the raw materialsused by the Company amounted to $606,000. Approximately $200,000of this amount represents the value of the raw materials obtainedoutside the State.During the same period, the approximate dollarvalue of finished products manufactured by the Company amountedto $1,566,000, of which amount $1,000,000 represents the value of thesefinished products which were shipped outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Local 1808, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.International Brotherhood of Pulp, Sulphite & Paper Mill Work-ers, affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the I. A. M. asthe exclusive bargaining representative of machinists, millwrights, andwelders until the I. A. M. has been certified by theBoard in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the I. A. M. represents a substantial number ofemployees in the unit alleged to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IThe Field Examiner reported that the I.A.M. submitted 24 authorization cards, 20 ofwhich bore apparently genuine original signatures of persons appearing on the pay roll ofOctober 18,1944.Twenty cards were dated May 1944;3 cards were dated June 1944; and1was undated.During the hearing the I. A. M. submitted 10 additional authorizationcards,all of which bore apparently genuine signatures of persons appearing on the pay rollof October 18, 1944.Six cards were dated May 1944;1 was dated June 1944; and 3 weredated November 1944. The Company's pay roll listed 38 employees in the unit for whichthe I. A. M.petitioned.The Mill Workers'interest in the present proceeding is evidencedby its contract with the Company. SOUTHLAND PAPER MILLS, INC. ,65.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESPursuant to pay-roll checks conducted by the Board's Regional Di-rector for the Sixteenth Region in 1940,2 the Company recognized andsigned collective bargaining contracts with Locals 404 and 492 of theMill Workers, and with Local 411 of the International Brotherhoodof Paper Makers, A. F. L.; and has bargained, without a resultingcontract, with Local 479 of the International Brotherhood of Elec-tricalWorkers, A. F. L.The present contract between the Companyand the Mill Workers is effective until February 4, 1945, and fromyear to year thereafter, subject to termination on 30 days' notice priorto February 4.The contract is not clear as to the scope of the unit,although it may be inferred that the Mill Workers has heretofore.ployees except the two crafts represented by the Paper Makers andthe I. B. E. W.The I. A. M.'s present petition, filed on September 21, sought a unit,of machinists, millwrights, "and one welder and one welder helper orany other welders and helpers who belong to the machinists."At the-hearing the Trial Examiner allowed the petition to be amended to,read "and welders and welders' helpers."There are four-classes of employees working for the Company inthe -maintenance department's machine shop : machinists, millwrights,,welders, and pipe fitters (and their leadermen and their helpers).There is agreement that whatever unit is determined will be appro-,priate for the helpers of the particular classifications designated.The Company and the Unions do not consider the leadermen to be apart of management, and the record discloses that their supervisoryduties are not such as to all for their exclusion from whatever unit isdetermined.There is no claim that the pipe fitters should be in-cluded in the unit sought by the I. A. M., and no claim-that the unitwould be inappropriate without them.While there was no express contention by the Mill Workers at thehearing that the machinists and millwrights may not properly beseparately represented ,3 it appears that the MillWorkers -believesthat the number of employees in this plant is so small as to make im-practicable the segregating of another craft unit from the residual,plant-wide unit of Mill Workers. Its major contention is, however,that the welders cannot properly be included in the unit sought.2N. L. R B. Cases Nos. 16-R-205,16-R-206,16-R-208, and 16-R-209.8On May 13, 1944,, the Mill Workers and the I A M signed an instrument called"Agreement and Stipulations," which stated that the Mill workers would not accept formembership machinists or millwrights, and that welders were free to join either union.A copy of this instrument was s®nt to the Regional Office.628563-45-vol. 60-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinists and mmaillwrrights: 4These employees of the Companywork together, largely on the same type of job, and spend a sub-stantial -part of their time in the machine shop. It requires 4 yearsas apprentice and helper to become a journeyman in their occupation.They work under common supervision for the same wage. The MillWorkers does not contend that anything in the bargaining historywould preclude these employees from representation as a craft group.We are of the opinion that the machinists and millwrights are acraft group which may feasibly constitute a unit appropriate for thepurposes of collective bargaining, apart from other employees ofthe Company, if the machinists and millwrights desire it.Accord-ingly, we shall provide them, in our Direction of Elections herein,an opportunity to express their desires as to the unit, in a self-deter-mination election.,Welders:These employees are located in the' machine shop, work-ing with and performing the same work as-the machinists and mill-wrights on some operations, and assisting the machinists on someothers:They receive the same pay as the machinist-millwright em-ployees, do more work within the machine shop than do the mill-wrights, and work under the same supervision. Although they requiretraining as helpers and apprentices in order to become journeymen,the record does not disclose how extensive or prolonged that trainingis.Their skill, however, is indicated by the fact that no other workersare authorized to perform the same work. They are an easily definablegroup.Sometime prior to 1940, the welders were represented by anow defunct pipe fitters' union.The bargaining history does notdisclose any factors- which would preclude the welders from repre-sentation by a craft union.We are of the opinion that the weldersmay appropriately be included in a unit together with the machinistsand millwrights if such unit is finally determined to be appropriate,or on the other hand remain a part of the residual, plant-wide unitpresently represented by- the MillWorkers.Accordingly,-we shallprovide them in our Direction of Elections -herein, the opportunityof expressing their desires as to the unit by voting as a separate group.We make no final determination at this time of the appropriate unit.In accordance with our foregoing conclusions, we shall direct thatseparate elections be held among the employees in the following votinggroups upon the results of which elections will depend, in part, ourdetermination as to the appropriate unit.There shall be excludedfrom both of these groups all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.*Testimony in the record revealed that those employees called millwrights in the paperindustry would be known as "outside machinists"in other industries. SOUTHLAND-PAPER MILLS, INC:67Group 1.All-machinists and millwrights, and their leadermen andtheir helpers, employed in the machine shop of the Company, to deter-mine whether they wish to be represented by the I. A. M. or by theMill Workers or by neither of these labor organizations.Group 2.All welders, and their leadermen and their helpers, employed in the machine shop of the Company, to determine whetherthey wish to be represented by the I. A. M. or by the Mill Workersor by neither of these labor organizations.The record does not clearly disclose whether or not the Mill Workersdesire to appear-on the ballot for Group 1.We shall make provisionfor the appearance of the Mill Workers on the ballot, but if the MillWorkers does not desire to participate, and if within 10 days afterthe issuance of this Decision and Direction of Elections it notifiesthe Regional Director of the Sixteenth Region accordingly, it maywithdrawits namefrom the ballot.DIRECTION OF ELECTIONSBy virtueof and pursuantto the power vested in the National LaborRelations Board by Section9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series3, as amended, it is herebyDIRECrEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southland PaperMills, Inc., Lufkin, Texas, separate elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, in conformity with the instructionsset forth in Section IV, above, under the direction and supervision-of the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe- following groups of employees of the Company, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of these elections,and all supervisory employees with authority to hire, promote, dis--charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action :1.All -machinists and millwrights, and their leadermen and theirhelpers, employed in the machine shop of the Company, to determine 68DECISIONSOF NATIONAL LABORRELATIONS BOARDwhether they desire to be represented by the International Associationof Machinists, A. F. of L., or by the International Brotherhood ofPulp, Sulphite & Paper Mill Workers, A. F. of L., for thepurposesof collective bargaining, or by neither.2.All welders, and their leadermen and their helpers, employed inthe machine shop of the Company, to determine whether they desireto be represented.by the International Association of Machinists, A.F. of L., or by the International Brotherhood of Pulp, Sulphite &Paper Mill Workers, A. F. of L., for the purposes of collective bargaining, orby neither.CHAIRMANMILLIS took no part in the consideration of the above,Decision and Direction of Elections.